Title: From Thomas Jefferson to Mercy Otis Warren, 26 April 1806
From: Jefferson, Thomas
To: Warren, Mercy Otis


                        
                            Washington Apr. 26. 06.
                        
                        Th: Jefferson presents his respectful compliments to Mrs. Warren & his thanks for the copy of her History
                            of the American revolution which he recieved yesterday. his emploiments have not yet permitted him to enter on it’s
                            reading; but he anticipates much pleasure from the perusal of a work which taking truth, both of fact and principle, for
                            it’s general guide, will furnish in addition original matter of value not before given to the public.
                        He prays mrs Warren & Genl. Warren to accept his friendly salutations & assurances of high
                            respect & esteem.
                    